      Case 3:17-cr-01072-BEN Document 123 Filed 06/04/20 PageID.359 Page 1 of 7


 1
 2
 3
                                                                        JUN - 4 2020
 4
                                                                  CLERK US DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA
 5                                                             BY                      DEPUTY

 6
 7
.8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANA LORENA LOPEZ-HUERTA,                       Case No.: 18-cv-02773-BEN
12                                      Movant,               l 7-cr-01072-BEN-2

13   V.                                             ORDER DENYING MOTION TO
                                                    VACATE, SET ASIDE, OR
14   UNITED STATES OF AMERICA,
                                                    CORRECT A SENTENCE UNDER 28
15                                  Respondent.     u.s~c. § 2255
16
17
18         On February 12, 2018, following a guilty plea, Movant Ana Lor·ena Lopez-Huerta
19   (''Movant'') was sentenced to eighty-months in custody. As part of her plea agreement,
20   she waived her right to appeal or collaterally attack her sentence. She now moves to
21   reduce her sentence pursuant to 28 U.S.C. § 2255. Because Mov~nt waived her right to
22   challenge her sentence and because the record fails to support her claims, the Court
23   DENIES her Motion.
24   Ill
25   Ill
26   Ill
27   Ill
28   Ill

                                                                                   18-cv-02773-BEN
                                                                                   17-cr-0 1072-BEN
      Case 3:17-cr-01072-BEN Document 123 Filed 06/04/20 PageID.360 Page 2 of 7


 1                                         BACKGROUND
 2            On April 26, 2017, Movant was indicted for conspiring to distribute
 3   methamphetamine and distribution ofmethamphetamine. (Doc. No. 1.) 1 On August 15,
 4   2017, Movant reached a plea agreement with the Government. As part of the plea .
 5   agreement, the Government agreed to allow Movant to plead guilty to count six of the
 6   indictment, and to dismiss the remaining counts at sentencing. (See Plea Agreement,
 7   Doc. No. 46.) As part of the plea agreement, Movant waived her right to appeal or
 8   collaterally attack her sentence with limited exceptions:
 9            Defendant waives (gives up) all rights to appeal and to collaterally attack
10            every aspect of the conviction and sentence, including any restitution order.
              The only exceptions are: (1) Defendant may appeal a custodial sentence
11            above the high end.of the guideline range recommended by the Government
12            at sentencing (ifUSSG § 5Gl.l(b) applies, the high end of the range will be
              the statutorily required mandatory minimum sentence), and (2) Defendant
13            may collaterally attack the conviction or sentence on the basis that
              Defendant received ineffective assistance of counsel.
14
15   Id.§ XI.
16            At the time Movant pled guilty, she stated under oath that she had not taken any
17   drugs, alcohol or medication in the last 48 hours that affected her ability to understand
18   what she was doing. Magistrate Judge Ruben H. Brooks also confirmed that Movant had
19   given up her right to collateral attack as part of the plea agreement.
20            The Probation Officer prepared a Presentence Report (Doc. No. 64) which
21   calculatedMovant's base offense level to be 34 and her guideline range to be 120-135
22   months, with a recommendation of 120-months in custody. Id.       ,r,r 111-112.
23            In view of the plea agreement, the Government filed a Sentencing Summary Chart
24   recommending the Court find the base offense level to be 32 but reduced the total offense
25
26
27
              All Doc. No. references are to the criminal case, 17-cr-1072, unless otherwise
28   noted.
                                                    2
                                                                                       18-cv-02773-BEN
                                                                                       17-cr-0 1072-BEN
      Case 3:17-cr-01072-BEN Document 123 Filed 06/04/20 PageID.361 Page 3 of 7


 1   level to 27 (5-level departure based on the Governments recommendation of safety valve
2    and an acceptance of responsibility adjustment) with a resulting guideline range of 70 to
 3   87-months. (Doc. No. 99.) The Government ultimately recommended SO-months in
4    custody. Id.
 5         Defense counsel filed a Sentencing Summary Chart agreeing with these
 6   calculations but recommending a sentence of 37-months. (Doc. No. 98.) Defense
 7   counsel also filed a Sentencing Memorandum arguing that Movant had a drug problem
 8   which led her to commit the offense. Moreover, the fact that she was responsible for
 9   supporting herself, several of her own children, and 3 young grandchildren only further
10   complicated her situation. (Doc. No. 100 at 3.)
11         Ultimately, the Court adopted the Government's calculation of the sentencing
12   guidelines as 70 to 87-months. (Sentencing Transcript 12:1-2.) The Court sentenced
13   Movant to a mid-range sentence of 80-months in custody. Id. 12:3-5. Counsel confinned
14   that Movant had waived her right to collateral attack. Id. at 13 :7.
15         Movant now moves for a reduction in her sentence pursuant to 28 U.S.C. § 2255,
16   arguing: (1) misrepresentation by counsel; (2) first time offender; and (3) she suffers
17   from high blood pressure, high cholesterol, and severe depression. (Doc. No. 122.) The
18   Government has not filed an opposition to the Motion.
19                                      LEGAL STANDARD
20         Under § 225 5, a movant is entitled to relief if the sentence: ( 1) was imposed in
21   violation of the Constitution or the laws of the United States; (2) was given by a court
22   without jurisdiction to do so; (3) was in excess of the maximum sentence authorized by
23   law; or ( 4) is otherwise subject to collateral attack. Title 28 U.S.C. § 2255; United States
24   v. Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). Ifit is clear the movant has failed
25   to state a claim, or has "no more than conclusory allegations, unsupported by facts and
26   refuted by the record," a district court may deny a§ 2255 motion without an evidentiary
27   hearing. United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986). That is the case here.
28
                                                    3
                                                                                     18-cv-02773-BEN
                                                                                     17-cr-01072-BEN
      Case 3:17-cr-01072-BEN Document 123 Filed 06/04/20 PageID.362 Page 4 of 7


 1                                         DISCUSSION2
2    I. Reduction of Sentence
3          As an initial matter, except for her claim of ineffective assistance of counsel,
4    Movant knowingly and voluntarily gave up her right to appeal or collaterally attack her
5    sentence as part of the plea agreement. (Plea Agreement § XI.) Such a waiver is
6    enforceable. United States v. Navarro-Botello, 912 F.2d 318, 319 (9th Cir. 1996).
7    (holding a waiver of appeal is enforceable as part of a negotiated plea agreement if it is
 8 made voluntarily and knowingly); United States v. Abarca, 985 F.2d 1012, 1013 (9th Cir.
9    1993) (same with respect to collateral attack). On that ground alone, her Motion to
10   reduce the sentence fails as to grounds two and three.
11         Moreover, all three grounds Movant asserts in support of her Motion lack merit.
12   The Court notes that all three grounds were addressed at sentencing either in the
13   Presentence Report, by her attorney (in his Sentencing Memorandum), or both. As to
14   ground one, Movant initially faced a mandatory minimum sentence ranging from 10-
15   years to life in prison if convicted. Had counsel not successfully negotiated a plea offer
16   with the Government, 120-months would have been the minimum mandatory sentence.
17   Instead, Movant received great benefit from entering into the plea agreement that her
18   attorney obtained from the government. As to ground two, the Court was also infonned
19   that Movant was a first-time offender by defense counsel. 3 This fact was also reiterated
20   in the Presentence Report. (Presentence Report ,r,r 50-54.) Defense counsel also argued
21   that Movant was a single mother caring not just for her children, but also multiple
22   grandchildren. As to ground three, Defense Counsel noted that this stress likely
23   contributed to her health issues (including depression), drug (methamphetamine}abuse,
24   past criminal activities, and knowledge of the unfortunate consequences she now faces
25
26
27
     2     The Court.determines there is no need for an evidentiary hearing.
     3     "MR: CARRIEDO: 'She had no record. None whatsoever."' (Sentencing
28   Transcript, 3:4.)
                                                   4
                                                                                     l 8-cv-02773-BEN
                                                                                     17-cr-01072-BEN
      Case 3:17-cr-01072-BEN Document 123 Filed 06/04/20 PageID.363 Page 5 of 7


 1   because of pleading guilty for those _activities. Thus, all of the factors now raised in this
 2   Motion were raised and considered by the Court at sentencing. To the extent that Movant
 3   argues that her attorney failed to mention any of these concerns at sentencing, the record
 4   says otherwise.
 5 II. Ineffective Assistance of Counsel
 6         To the extent Movant is arguing that her attorney's representation was ineffective,
 7   this argument must also fail. Even in a claim of ineffective assistance of counsel in a
 8   guilty plea, the defendant must meet the Strickland test; that is, she must show first, "that
 9   counsel's assistance was not within the range of competence demanded of counsel in
10   criminal cases," and second, that she suffered actual prejudice because of this
11   incompetence. Lambert v. Blodgett, 393 F.3d 943, 979-80 (9th Cir. 2004); see also Hill
12   v. Lockhart, 474 U.S. 52, 57-58 (1985).

13         "A deficient performance is one in which counsel made errors so serious that [ ]he
14   was not functioning as the counsel guaranteed by the Sixth Amendment." Jaea v. Sunn,
15   800 F.2d 861, 864 (9th Cir. 1986); (citing Strickland v. Washington, 466 U.S: 668, 687
16   ( 1984)). "Review of counsel's performance is highly deferential and there is a strong
17   presumption that counsel's conduct fell within the wide range of reasonable
18   representation." United States v. Ferreira-Alameda, 815 F.2d 1251, 1253 (9th Cir.
19   1987). The court should not view counsel's actions through "the distorting lens of
20   hindsight." Hendricks v. Calderon, 70 F.3d 1032, 1036 (9th Cir. 1995) (quoting
21   Deutscher v. Whitley, 884 F.2d 1152, 1159 (9th Cir. 1989), vacated on other grounds in
22   Angelone v. Deutscher, 500 U.S. 901 (1991)). To satisfy the second "prejudice" prong in
23   .a guilty plea case, "defendant must show that there is a reasonable probability that, but

24   for counsel's errors, [s]he would not have pled guilty and would have insisted on going to
25   trial." Hill, 474 U.S. at 59. Movant fails to establish either prong of the ineffective
26   assistance of counsel test in this case.
27
28
                                                    5
                                                                                      l 8-cv-02773-BEN
                                                                                       17-cr-01072-BEN
      Case 3:17-cr-01072-BEN Document 123 Filed 06/04/20 PageID.364 Page 6 of 7


 1         To begin, Movant claims "[m]isrepresentation by counsel," alleging "he [Mr.
2    Carriedo] didn't do much to represent me like he should have." 4 (Doc. No. 122 at 3.)
3    Movant even claims Judge Benitez "stated that the day I [she] got sentenced." Id.
4    However, Movant identifies no specific evidence to support this claim. This general
 5   allegation lacks important specifics and evidentiary support. Moreover, review of the
 6   sentencing transcript indicates just the opposite. Specifically, the Court found Mr.
 7   Carriedo's colloquy helpful. 5 These comments·, combined with the fact that Movant
 8   faced considerably greater time in custody had it not been for the negotiated plea
 9   agreement Mr. Carriedo zealously advocated, refutes the claim. Second, the Court
10   accepted Mr. Carriedo's claim Movant was a first-time offender when it acknowledged
11   Movant had a Criminal History Score of"I". (See Doc. Nos. 98-99.) Finally, the Court
12   was aware of Movant' s health problems as Mr. Carriedo mentioned them at the
13   Sentencing Hearing. The sentencing transcript reflects Mr. Carriedo advocated for a
14   downward departure to 37-months, based in part on Movant's health conditions and the
15   services she would be ineligible to receive due to her status as an illegal alien with a
16   criminal conviction. Movant received a greatly reduced sentence as part of her plea
17   agreement.
18         It bears noting that Movant was initially facing at least a ten-year mandatory
19   minimum sentence, with the possibility of life in prison. Mr. Carriedo negotiated a deal
20   in which that sentence was reduced by at least three years. As discussed supra, one of
21   the reasons considered by the Court in imposing the sentence was Movant's health issues
22   which had been documented in the Presentence Report and addressed by Mr. Ca1Tiedo at
23
24
25
     4     "Movant claims Judge Benitez stated that '[m]y attorney asked for a lesser
     sentence, but the judge refused because he felt that my public defender [sic] [Roberto
26   Corrido] didn't do much on my case"'. (Doc. No. 122 at 3.)
27
     5      "THE COURT: 'I got it. All right. Thank you. Thank you, Mr. Carriedo. Yeah, I
     - I appreciate your comments, Mr. Carriedo. They're - as usual, they're concise, and
28   they're - they're cogent."' (Sentencing Transcript 10:9-13 .)
                                                   6
                                                                                     18.cv-02773-BEN
                                                                                     17 ·.Cr•O 1on.BEN
      Case 3:17-cr-01072-BEN Document 123 Filed 06/04/20 PageID.365 Page 7 of 7


 1   the sentencing hearing. Thus, Movant fails to show how further focus on her health
                                                                                                      .!
                                                                                                       '
 2   issues by Mr. Carriedo wo.uld have likely changed the outcome in this case.
 3         To sum up, there is little to overcome the presumption that her attorney's
 4   performance was effective. Hendricks, 70 F.3d at 1036. Even assuming, for the sake of
 5   argument, that the performance prong was established; Movant has not viably established
 6   the prejudice prong as required by Hill, 474 U.S. at 56-57. Moreover, Movant fails to
 7   make any showing that she would not have pled guilty and would have insisted on going
 8   to trial had she known she would receive a higher sentence or any other reason. Both
 9   prongs must be satisfied for .relief. Neither prong has been established.
10                                        CONCLUSION
11         For the reasons stated above, the Court DENIES Movant's Motion.                Second
12   thoughts are not grounds for a motion to vacate or modify a sentence.
13         Additionally, a court may only issue a certificate of appealability where the movant
14   has made a "substantial showing of the denial of a constitutional right," and reasonable
15   jurists could debate whether the motion should have been resolved differently, or tpat the
16   issues presented deserve encouragement to proceed fmiher. See Miller-El v. Cockrell, 537
17   U.S. 322, 335 (2003). This Court finds that Movant has not made the necessary showing.
18   A certificate of appealability is therefore DENIED.
19         IT IS SO ORDERED.
20
21   Dated: Jtme   _/zo20
22
23
24
25
26
27
28
                                                  7

                                                                                   l 8-cv-02773-BEN
                                                                                   17-cr-0 1072-BEN
